DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  In line 2, “is more” is repeated twice; one “is more” is redundant and should be deleted.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  In line 2, “comprises” is redundant and needs to be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 16, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 16, 17, and 19 recites the limitation "acid-labile leaching boost material" in the recitations of those claims.  There is insufficient antecedent basis for this 
For the purpose of examination, the claimed “acid-labile leaching boost material” is interpreted to be “acid-labile leach-enhancing material”. However, appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0048626 to Bellin submitted in the IDS filed on 04/02/2019.

With respect to claim 1, Bellin discloses a cutting table bonded to a substrate or PDC compact wherein, during the formation of the compact, not only a cobalt catalyst, i.e. claimed sintering aid, diffuses into the starting diamond powder, but also fins are formed on the compact (Bellin, abstract, [0031]). It is important to note that Bellin fins are formed “during” the formation of the cutting table or after the formation of the cutting table (Bellin, abstract, [0033], [0049]). Moreover, Bellin teaches fin materials such as ceramic, metals, such as those capable of reacting with carbon to form carbide such as tungsten and vanadium, and more fin materials (Bellin, [0033]); according to the original disclosure of the present Application under examination, these are among the preferred materials acting as “acid-labile leach-enhancing material” (see specification, page 6, lines 19-30). It should, also, be noted that leaching the cutting table prior to forming the fins is only optional (Bellin, abstract, [0062]); thus, once the fins are formed, which may be during the formation of the cutting table, which is prior to any optional leaching if performed, the polycrystalline diamond compact is considered to be unleached. Thus, Bellin also render an “unleached” polycrystalline diamond compact or PDC comprising a substrate and an unleached polycrystalline diamond table including an acid-labile leach-enhancing material and a sintering aid” obvious. 

With respect to claim 2, considering the fact that Bellin discloses some of the most preferred materials disclosed by the present Application under examination as suitable acid-labile leach-enhancing materials, such as tungsten, vanadium, ceramics, and more (Bellin, [0033]), the reference is seen to render claim 2 obvious. 

With respect to claims 3 and 4, Bellin discloses that the fins come in different sizes and shapes (Bellin, [0038], [0042], [0047], and [0052]) in the circumferential array or radially around the outer perimeter of the PDC cutting table (Bellin, [0039], also Figures 3A, 3B, 5, 6, and 8C). The fact that the reference discloses that the fins come in different sizes depending on the volume of the polycrystalline diamond compact to be subjected to leaching or the claw cutting actions (Belling, [0038]); thus, this is taken to render the fin material or acid-labile leach-enhancing material in the form of a microstructure or a mixture of microstructure and nanostructures obvious due to the fact that the reference is open to any size/dimensions, and is not limited to only one specific size. 

With respect to claim 5, Bellin teaches that the fins can be in a pattern such as those shown in Figures 3 to 6. 

With respect to claim 6, as noted above, Bellin teaches that the fin material may be ceramic, metals, such as those capable of reacting with carbon to form carbide such as tungsten, and more fin materials (Bellin, [0033]); according to the original disclosure 

With respect to claim 7, it is noted that claim 7 is taken to imply a characteristic for the claimed acid-labile leach-enhancing material; considering the fact that the reference renders the presence of a material which would read on and satisfy the claimed acid-labile leach-enhancing material, the claimed characteristic of increasing “the leaching surface area of the polycrystalline diamond table after removal of the acid-labile leach-enhancing material” is rendered obvious. It is important to note that claim 7 also implies a process limitation within a product claim by stating that the acid-labile leach-enhancing material “increases the leaching surface area of the polycrystalline diamond table after removal of the acid-labile leach-enhancing material”. With respect to process limitation in a product claim, or product-by-process claims, MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Process limitations in a product claim do not add patentable weight to the examination of a product claim.


With respect to claim 8, Bellin discloses a cutting table attached to a substrate or a polycrystalline diamond compact or PDC wherein there are slots formed on the cutting table (Bellin, abstract, [0025], [0033], Figures); the slots are later filled with fin material (Belling, [0033] and [0062]). Bellin discloses that the cutting table is “optionally leached prior to forming the fins” (Bellin, abstract, [0062]); this disclosure is interpreted to mean that while the cutting table may not be leached prior to forming fins, there is also, the embodiment/option to leach the cutting table prior to forming the fins. Considering the latter option/embodiment, the reference is seen to read and render obvious a leaching polycrystalline diamond compact or PDC which comprises a substrate and a leached polycrystalline diamond table which includes a plurality of microstructures or nanostructures cavities or a mixture thereof. It is important to note that the product of Bellin, i.e. the product/PDC obtained after leaching the cutting table and then forming the slots, reads on the claimed PDC.  
The fins, and as a result, the disclosed slots, not only, come in different shapes and sizes but also in a plurality of one or more (Bellin, [0033] and [0038]); therefore, Bellin is taken to render the claimed “plurality of microstructure or nanostructure cavities or a mixture thereof” obvious. This is because Bellin discloses that differences in fins’ dimensions, shape, and/or orientation is allowed in certain exemplary embodiments to optimize either the volume of the cutting table that is subjected to the leaching process 
It is important to note that the slots or fins disclosed by Bellin are taken to render the claimed “cavities” obvious. 

With respect to claim 9, as noted above in the rejection of independent claim 8, Bellin discloses that the fins, not only, come in different shapes and sizes but also in a plurality of one or more fins (Bellin, [0033] and [0038]); therefore, Bellin is taken to render the claimed “plurality of both microstructure or nanostructure cavities ” obvious. This is because Bellin discloses that differences in fins’ dimensions, shape, and/or orientation is allowed in certain exemplary embodiments to optimize either the volume of the cutting table that is subjected to the leaching process when the fins are formed after the sintering process or the claw cutting action. Therefore, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have optimized the size/dimension of the fins in order to have a mixture of microstructures and nanostructures of cavities depending on the intended volume of the cutting table that is subjected to the leaching process when the fins are formed after the sintering process or the claw cutting action. 

With respect to claim 10, Bellin is expected to render it obvious motivated by the fact that the reference discloses that the fins come in different dimensions and shapes and can be arranged in circumferential array or radially around the entire outer perimeter of the PCD (Bellin, [0047]). Bellin, in particular, discloses shapes such as non-geometric shapes for the fins (Bellin, [0042]). Thus, the presence and formation of at least one interconnected grid of cavities is well within the teachings of the reference and within the scope of a skilled artisan considering the fact that the shape of the fins can be non-geometric which include any and all non-geometric shapes such as one having more than one micro or nano chambers being connected by a passageway or any other non-geometric shape that potentially read on the claimed interconnected grid of cavities, obvious. The disclosure of non-geometric shape (Bellin, [0042]) combined with the teachings of Bellin on modifying the dimension, shape, and or orientation of fins (Bellin, [0038]) would render the claimed microstructure or nanostructure cavities or both forming at least one interconnected grid of cavities obvious. 

With respect to claim 11, it is noted that claim 11 is taken to imply a characteristic for the claimed microstructure or nanostructure cavities, which is, as recited, to “increase the leaching surface area of the polycrystalline diamond table”; considering the fact that the reference renders the presence of a fins, in different sizes and shapes and different numbers (Bellin, [0017], [0038], [0042]), obvious wherein, also, the disclosed fin material would read on and satisfy the claimed acid-labile leach-enhancing material in original disclosure of the present Application under examination, the claimed characteristic of increasing the leaching surface area of the PCD is expected to draw 

With respect to claim 12, Bellin discloses filling the slots with fin materials of materials such as ceramic, tungsten, vanadium and other metals and materials (Bellin, [0033], [0059], and [0062]).

With respect to claim 13, Bellin discloses the option of leaching the cutting table, as noted above (Bellin, abstract, [0062]); thus, the leached cutting table, inevitably, surrounds the slots or cavities due to the fact that the slots are formed on the cutting table (Bellin, [0049]-[0057]). Furthermore, considering the fact that no leaching process is 100% complete, there would remain unleached regions on the cutting table, and as a result, the leaching area surrounds both the slots/cavities, as well as the unleached spots within the cutting table. This is, further, motivated by the fact that Bellin discloses that an embodiment in which acid is allowed to leach catalyst from portions of the PCD including surrounding the areas near the slots (Bellin, [0072]). Thus, not all area of the PCD is leached, and while the catalyst is removed in areas near the slots, the references does not disclose that the catalyst is removed from all portions near the slots, but that some portions remain unleached. 

Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0048626 to Bellin submitted in the IDS .

With respect to claim 14, Bellin discloses cutting table bonded to a substrate or a polycrystalline diamond compact or PDC (Bellin, abstract, [0025]); the PDC contains substrate and polycrystalline diamond grains. Additionally, a cobalt, i.e. sintering aid, is diffused into the diamond grains, during the sintering process, from the substrate (Bellin, [0031]). Bellin discloses that slots are formed on the cutting table, wherein such slots are filled with a fin material of materials such as ceramic, tungsten, vanadium, etc. which would read on the claimed acid-labile leach-enhancing material (Bellin, [0033], [0036], [0042], [0048]-[0057]). Bellin discloses that the differences in fins’ dimensions, shape and/or orientation is in a way to optimize either the volume of the PCD that is subjected to the leaching process or the claw cutting action (Bellin, [0038]); the disclosure on having fins of different sizes is taken to render the claimed acid-labile leach-enhancing material in the form of “microstructures or nanostructures or mixture thereof” obvious because the reference is not limited to a specific size.
Bellin teaches that the fins are formed either after the PCD cutting table is formed or during the high pressure high temperature sintering process which forms the PCD cutting table (Bellin, [0049]). Thus, Bellin renders it obvious that the fin material may be present during the high pressure high temperature sintering process. 
Moreover, Bellin discloses that the powder used in sintering to form the compact may be polycrystalline diamond powder (Bellin, [0029]).
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988).
Nevertheless, and assuming arguendo, reference is made to DiGiovanni, drawn to fabrication of polycrystalline diamond using a canister (DiGiovanni, abstract, Figures 3-6); DiGiovanni discloses encapsulating the diamond grains in a canister and elevating the temperature to at least 1400°C and pressure to at least 5.0 GPa (DiGiovanni, [0008]-[0010]). 


With respect to claim 15, Bellin discloses that the cobalt, i.e. sintering aid, may be provided from the substrate (Bellin, [0031]).

With respect to claim 16, considering the fact that the fin materials disclosed by Bellin read on the materials considered suitable and preferred for the claimed acid-labile leach-enhancing material, it is expected of the materials disclosed by Bellin to render the characteristic of being “more labile in an acid than the sintering aid” obvious. It is noted that Bellin discloses materials such as ceramic, tungsten and vanadium (Bellin, [0033]) which are, also, disclosed as suitable acid-labile leach-enhancing material by the present Application under examination (see specification, page 6, lines 19-30) motivated by the fact that the very same materials cannot have mutually exclusive characteristics, in light of the fact that cobalt, which is disclosed by Bellin, is also recognized as a suitable sintering aid by the present Application under examination. 

With respect to claim 17, according to the disclosure of Bellin, the fin materials which fill up the slots, may have different orientation, shape, and/or dimensions depending on factors such as the volume of the PCD which is intended to be subjected to leaching as well as the claw cutting action (Bellin, [0038]).The reference also details out different shape for the fins (Bellin, [0034]-[0047]). Thus, the claimed acid-labile leach-enhancing material being oriented in a pattern in the polycrystalline diamond grains is rendered obvious. 

With respect to claim 18, as noted above, Bellin discloses materials such as tungsten as the fin material (Bellin, [0033]) which is the same as one of the suitable acid-labile leach-enhancing material disclosed by the present Application under examination (see specification page 6, lines 28-30). 

With respect to claim 19, Bellin is taken to render the dog-bone structure for the fin material shape or slot shape obvious motivated by the fact that Bellin specifically discloses different shape, dimensions and/or orientation are allowed depending on factors such as the volume of the PCD that is subjected to leaching process when the fine are formed after the sintering or the claw cutting action (Bellin, [0038] and [0034]-[0047]). Considering the fact that Bellin is open to modify the shape and size of the fin material, obtaining any shape such as dog-bone structure, would be obvious and well within the scope of a skilled artisan through routine experimentation depending on the claw cutting action or the volume of the PCD subjected to leaching. 

With respect to claim 20, the use of a template in applying the fin material or the claimed acid-labile leach-enhancing material would be obvious and well within the scope of a skilled artisan considering the fact that the fin materials are not applied to the whole surface of the cutting table, but that they are applied only to the fin portions; thus, the use of a template in applying the fin material is inevitable to prevent the formation of materials such as tungsten carbide throughout the whole surface of the cutting table because Bellin discloses the presence of fin material only in the fins and not throughout all the surfaces of a cutting table.  MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731